DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “advancing the flexible delivery catheter over a guidewire” was not supported by the specification and appears to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,6,8,10,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 5, it is not understood when this substance ….for “self-cleaning the venous valve prosthesis” is intended to be released or what is being “cleaned” since it was just placed in the vein and the claim does not set forth a time frame or what this substance is or cleaning. 
Regarding claim 6, it is not understood how external compression is applied when the prosthesis has been expanded within the vein.
In claims 8,10,18, it is not understood how or if the valve prosthesis is suitable or how it can be considered a “valve” prosthesis if the ball is removed or if the valve seat is removed. These claimed steps would appear to make the prosthesis inoperable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,11,13,14,16,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (2005/0182483) in view of Williams et al. (2007/0293808).  Osborne et al. disclose a method of advancing a venous valve prosthesis out of a distal end of a delivery catheter (paragraph 32) and into the vein (paragraph 31), thus causing the venous valve prosthesis to expand and contact an inner wall of the vein (paragraph 32), wherein the prosthetic venous valve prosthesis comprises; Fig. 6 shows a tubular expandable anchoring frame 12 extending from a first end to a second end of the venous valve prosthesis, forming a lumen; a valve seat 33 formed by or attached to the anchoring frame; a ball 31 in the lumen of the anchoring frame. However, Osborne et al. did not explicitly disclose there is a tether or ball retention member but modifications can be made (paragraph 34), comprising: a first end directly attached to the ball; and a second end directly attached to at least one of the anchoring frame or the valve seat. Williams et al. teach a valve prosthesis 46 with a ball valve 52 mounted on a tether to the anchor 10b. It would have been obvious to one of ordinary skill in the art to incorporate a tether as taught by Williams et al. with the heart valve prosthesis of Osborne et al. such that it remains biased under low pressure and . 

Allowable Subject Matter
Claims 4,7,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9,19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799